                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JONATHAN VALENTIN,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-ll75

PHILADELPHIA COUNTY SHERIFF'S :
DEPARTMENT,
     Defendant.

                                             ORDER

       AND NOW, this 22"d day of March, 2019, upon consideration of Plaintiff Jonathan

Valentin's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and his prose

Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       4. Mr. Valentin may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must clearly identify all defendants in the caption of the

amended complaint and must clearly state the basis for Mr. Valentin's claims against each

defendant. Upon the filing of an amended complaint, the Clerk of Court shall not make service

until so ORDERED.

       5. The Clerk of Court shall SEND Mr. Valentin a blank copy of the Court's form

complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Mr. Valentin may use this form to file an amended complaint if he chooses to do

so.
       6. If Mr. Valentin fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.
